Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 4, 7-8 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (20150346828) hereinafter, Chen.

In regards to claim 1, Chen teaches a control method of a wearable device, comprising (abstract)[006-0010]:

    PNG
    media_image1.png
    790
    557
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    811
    538
    media_image2.png
    Greyscale

 acquiring key point information of a gesture of a target user [0031-0040] (fig. 2 identification points)(fig. 3 3a-3b 301-304)); 

    PNG
    media_image3.png
    803
    535
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    755
    529
    media_image4.png
    Greyscale

recognizing an input instruction based upon the key point information (fig. 3 304) (fig. 4 401-402)); and 
generating a control instruction based upon the input instructions and executing a task operation according to the control instruction (fig. 3 305).

In regards to claim 18, Chen teaches a wearable device(abstract)[006-0010]:, comprising a memory and a processor (fig. 1 (10)), the memory having a computer program stored thereon [10. 0030-0032], and 

    PNG
    media_image5.png
    553
    813
    media_image5.png
    Greyscale

the processor configured to execute the computer program and (fig. 1 (50)), when executing the computer program, to implement: acquiring key point information of a gesture of a target user; [0031-0040] (fig. 2 identification points)(fig. 3 3a-3b 301-304)); recognizing an input instruction based upon the key point information(fig. 3 304) (fig. 4 401-402));; and generating a control instruction based upon the input instruction and executing a task operation according to the control instruction.
In regards to claim 19, Chen teaches gesture recognition method (abstract)[006-0010]:, comprising: acquiring a first image of a gesture [009,0030-0033]; acquiring key point information of the gesture based upon the first image [0031-0040]; under a condition that a type of the gesture is failed to be determined based upon the key point information, acquiring a second image of the gesture[0031-0040] (fig. 2 identification points)(fig. 3 3a-3b 301-304)); updating the key point information of the gesture based upon the second image(fig. 3 304) (fig. 4 401-402));; and obtaining a recognition result of the gesture based upon the updated key point information. (fig. 3 305).

In regards to claim 2, Chen teaches the control method of claim 1, wherein the acquiring the key point information of the gesture action of the target user comprises: acquiring a user image captured by an image acquisition device provided on the wearable device [0010, 0030-0037]; and determining the key point information of the gesture action based upon the user image captured by the image acquisition device provided on the wearable device [0031-0032, 0039-0053].
7.	In regards to claim 4, Chen teaches control method of claim 2, wherein the determining the key point information of the gesture action based upon the user image captured by the image acquisition device provided on the wearable device comprises: determining the key point information of the gesture action based upon a user image captured by an image acquisition device provided on a handheld control device and the user image captured by the image acquisition device provided on the wearable device [0030-0040] wearable device that are held in the hand.
In regards to claim 7, Chen teaches control method of claim 2, wherein the acquiring the key point information of the gesture action of the target user comprises: identifying a hand area in the user image; and acquiring the key point information in the hand area (fig. 2 oF[0032-0043]).
In regards to claim 8, Chen teaches control method of claim 1, wherein the recognizing the input instruction based upon the key point information comprises: sending the key point information to a gesture action classification model;(fig. 1 30 to 40)) and obtaining the input instruction by classifying the key point information based upon the gesture action classification model [0032-0040].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Choi (2018/0046179) hereinafter, Choi.  

In regards to claim 3, Chen fails to teach the control method of claim 2, wherein the determining the key point information of the gesture action based upon the user image captured by the image acquisition device provided on the wearable device comprises: determining the key point information of the gesture action based upon user images captured by at least two image acquisition devices provided on the wearable device.
However, Choi teaches wherein the determining the key point information of the gesture action based upon the user image captured by the image acquisition device provided on the wearable device comprises:[0050] determining information of the gesture action based upon user images captured by at least two image acquisition devices provided on the wearable device [0056, 0058, 0078](fig. 7 (a-e)).

    PNG
    media_image6.png
    410
    638
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Chen to further include wherein the determining the key point information of the gesture action based upon the user image captured by the image acquisition device provided on the wearable device comprises: determining the key point information of the gesture action based upon user images captured by at least two image acquisition devices provided on the wearable device as taught by Choi in order to control a drone that also deals with predetermined events [003-0015] . 

In regards to claim 5, Chen in view of Choi teaches the control method of claim 2, see rational of claim 3, wherein the determining the key point information of the gesture action based upon the user image captured by the image acquisition device provided on the wearable device comprises: determining the key point information (fig. 3 304) (fig. 4 401-402)) Chen of the gesture action based upon a user image captured by an image acquisition device provided on a movable platform and the user image captured by the image acquisition device provided on the wearable device.(fig. 18a-b camera from 200) [300-305] Choi
In regards to claim 17, Chen in view Choi control method of claim 5, wherein the movable platform comprises an unmanned aerial vehicle, an unmanned vehicle, or an unmanned boat.(fig. 2 drone Choi)

Claim(s) 9-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Meisenholder (11,404,056) hereinafter, Meisenholder   

In regards to claim 9, Chen teaches control method of claim 1, wherein the input instruction includes at least one of a confirmation instruction, a return instruction, or a mode switching instruction.
However, Meisenholder teaches wherein the input instruction includes at least one of a confirmation instruction, a return instruction (col. 12, lines 44-65 return home), or a mode switching instruction.( col. 12, lines 44-65 pointing to switch person) (fig. 5-7 gestures). 

    PNG
    media_image7.png
    660
    843
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    791
    605
    media_image8.png
    Greyscale

It  would have been obvious to one of ordinary skill in the art to modify the teachings of Chen in order wherein the input instruction includes at least one of a confirmation instruction, a return instruction, or a mode switching instruction as taught by Meisenholder provide drone controller that is intuitive and provides disambiguation. 
In regards to claim 10, Chen in view Meisenholder teaches control method of claim 9, further comprising: under a condition that the input instruction recognized based upon the key point information is the mode switching instruction, turning on or turning off a body interaction mode according to the mode switching instruction, wherein the body interaction mode is configured to execute the task operation according to the control instruction generated by the recognized input instruction. .( col. 12, lines 44-65 pointing to switch person) (fig. 5-7 gestures) Meisenholder.
In regards to claim 11, Chen in view Meisenholder, see rational of claim 9, control method of claim 1, wherein the generating the control instruction based upon the input instruction comprises: determining operation control information based upon an interactive operation interface currently displayed by the wearable device and the input instruction; and generating the corresponding control instruction based upon the operation control information.(fig. 9a 918) Meisenholder
In regards to claim 12, Chen in view Meisenholder, control method of claim 11, wherein the determining the operation control information based upon the interactive operation interface and the input instruction comprises: determining a function button in the interactive operation interface; and determining the operation control information based upon the function button and the input instruction (col. 35, lines 55-65 double tap at location return home Meisenholder).
In regards to claim 13, Chen in view Meisenholder, control method of claim 12, wherein the determining the function button in the interactive operation interface comprises: determining a position of a preset part of a hand of the target user in the interactive operation interface based (col. 35, lines 55-65 double tap at location return home Meisenholder) upon the key point information; and determining the function button based upon the determined position of the preset part of the hand of the target user in the interactive operation interface. (fig. 3 304) (fig. 4 401-402) Chen)
In regards to claim 15, Chen in view Meisenholder, see rational of claim 9, control method of claim 1, wherein the executing the task operation according to the control instruction comprises: according to the control instruction, starting to store or ending to store data acquired by the wearable device from a movable platform.(col. 23, lines 24-40 start/stop recording) Meisenholder
In regards to claim 16, Chen in view Meisenholder, see rational of claim 9, control method of claim 1, wherein the executing the task operation according to the control instruction comprises: sending a platform control instruction to a movable platform according to the control instruction to control the movable platform. (col. 23, lines 24-67) Meisenholder

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Meisenholder (11, 404, 056) hereinafter, Meisenholder  further in view of Kwon et al (10,061,391) hereinafter, Kwon. 

In regards to claim 14, Chen and Meisenholder fail to teach the control method of claim 11, wherein the executing the task operation according to the control instruction comprises: according to the control instruction, switching the interactive operation interface displayed by the wearable device, or adjusting a menu in the interactive operation interface currently displayed by the wearable device.
However, Kwon teaches wherein the executing the task operation according to the control instruction comprises: according to the control instruction, switching the interactive operation interface displayed by the wearable device, or adjusting a menu in the interactive operation interface currently displayed by the wearable device. (fig. 9 first and second gesture S733-s738) (fig. 10-16 switching of display and corresponding gesture.). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Chen and Meisenholder to further include wherein the executing the task operation according to the control instruction comprises: according to the control instruction, switching the interactive operation interface displayed by the wearable device, or adjusting a menu in the interactive operation interface currently displayed by the wearable device as taught by Kwon in order to provide an aspect of the detailed description is to provide an eyewear-type terminal capable of controlling a drone in an optimized manner, 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Miller et al (10,509,466)  hereinafter, Miller. 

In regards to claim 20, Chen fails to teach the method of claim 19, wherein the first image is acquired by an image acquisition device provided on a wearable device and the second image is acquired by another image acquisition device provided on the wearable device or the first image is acquired by an image acquisition device provided on a movable platform and the second image is acquired by the image acquisition device provided on the wearable device.
However, Miller teaches wherein the first image is acquired by an image acquisition device provided on a wearable device and the second image is acquired by another image acquisition device provided on the wearable device (fig. 1 68 and 68). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Chen to further include wherein the first image is acquired by an image acquisition device provided on a wearable device and the second image is acquired by another image acquisition device provided on the wearable device as taught by Miller in order to provide better and more accurate image coverage. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694